Exhibit 10.114

NOTICE OF RESTRICTED STOCK AWARD

under the

1987 MICROSEMI CORPORATION STOCK PLAN

 

Name of Employee:   «First_Name» «Last_Name» Date of Grant:  

 

You have been granted shares of Common Stock, par value $.20 per share (the
“Restricted Stock Award”) of Microsemi Corporation (the “Company”) pursuant and
subject to the terms and conditions of the 1987 Microsemi Corporation Stock Plan
(the “Plan”). The Restricted Stock Award is initially nontransferable and is
subject to a substantial risk of forfeiture. Pending the lapse of these
restrictions, the Restricted Shares shall bear applicable restrictive legends
and shall be held in the custody of a custodian acceptable to the Company. The
amount of shares of Common Stock and the time relative to the Grant Date on
which such restrictions shall lapse are set forth in the following table:

 

     

Restrictions Lapse as to These Respective Numbers of Shares

On Sixth (6th) Anniv.

                   

On Fifth (5th) Anniv.

                   

On Fourth (4th) Anniv.

                   

On Third (3rd) Anniv.

                   

On Second (2nd) Anniv.

                   

On First (1st) Anniv.

                   

On Date of Grant

                   

Total of above Numbers of Shares

Subject to this Grant:

                   

Please read the Notice of Restricted Stock Award (“Notice”) and the attached or
linked Restricted Stock Agreement, the Plan and the Plan Prospectus. This
Restricted Stock Award is subject to and governed by the terms and conditions of
the 1987 Microsemi Corporation Stock Plan, as amended, this Notice and the
accompanying or linked Restricted Stock Agreement, each of which are made a part
of one agreement (this “Agreement”). If you do not agree to any of these terms,
you must promptly return this Notice to the Plan administrator unsigned by you,
and in that event this Notice and the Award referred to herein shall immediately
become void (of no force or effect whatsoever).

By their signatures, the Company’s representatives hereby execute this Notice
and by Employee’s signature Employee acknowledges receipt and confirms
Employee’s agreement with the terms and conditions of this Agreement.

 

EMPLOYEE:     MICROSEMI CORPORATION

Signature:

 

 

    By:  

 

Name:

  «First_Name» «Last_Name»     Name:   James J. Peterson       Title:  
President & CEO       By:  

 

      Name:   David R. Sonksen       Title:   Executive Vice President, CFO and
Secretary



--------------------------------------------------------------------------------

MICROSEMI CORPORATION

RESTRICTED STOCK AGREEMENT

UNDER THE 1987 MICROSEMI CORPORATION STOCK PLAN

THIS RESTRICTED STOCK AGREEMENT (“Agreement”), made as of the Date of Grant,
accompanies a Notice of Restricted Stock Award (“Notice”), between Microsemi
Corporation, a Delaware corporation (the “Company”) and the Restricted Stock
grantee (“Employee”), whose identity is as set forth in the Notice.

WHEREAS, the Company desires to afford Employee an opportunity to own shares of
the Company’s authorized common stock, par value $0.20 (the “Common Stock”) in
order to carry out the purposes of and pursuant to the 1987 Microsemi
Corporation Stock Plan (the “Plan”); and

WHEREAS, the Company desires to grant Employee restricted shares on the terms
and subject to the conditions of this Agreement, including the terms and
conditions of the Plan and of the Notice, which are incorporated herein;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable considerations, the parties have agreed, and do
hereby agree, as follows:

Section 1. Grant of Restricted Shares

On the terms and conditions set forth in the Notice of and on the further terms
and conditions set forth in this Agreement, the Company grants to the Employee
the number of shares set forth in the Notice (“Restricted Shares”) which have
restrictions that lapse at the times and in the respective amounts as provided
in the Notice. The Notice sets forth the amounts as to which these restrictions
lapse on the Date of Grant or on one or more anniversaries thereof, as specified
in the Notice. To the extent any information in the Notice, this Agreement, or
other information provided by the Company conflicts with the Plan, the terms and
conditions of the Plan shall control. All capitalized terms in the Notice shall
have the meanings ascribed to them in this Agreement.

Section 2. Termination of Employment, Disability, or Death

In the event the Employee ceases to be an employee of the Company and its
subsidiaries for any reason, any Restricted Shares granted to the Employee with
respect to which the restrictions have not lapsed will be forfeited immediately;
provided, however, that if the Employee ceases to be an employee of the Company
due to death, the Restricted Shares due to vest within two (2) years after such
termination by death will immediately vest in full, and any other Restricted
Shares granted to the Employee under this Agreement will be forfeited.

Section 3. Modification, Extension, and Renewal of Restrictions: Alteration of
Vesting Periods

Subject to the terms and conditions of the Plan, the Committee may modify the
restrictions applicable to any Restricted Stock Award in such a way as would be
consistent with the Plan and not less advantageous to the Employee. Without
limitation of the foregoing, the Committee may at any time and from time to time
in its discretion designate shorter vesting periods for the Restricted Shares or
modify any other terms or conditions applicable to the Restricted Shares;
provided, however, the Committee shall have no obligation whatsoever to make any
changes to the Restricted Stock Award.

Section 4. Changes in Capital Structure

If the outstanding securities of the class then constituting the Restricted
Shares are increased, decreased or exchanged for or converted into cash,
property or a different number or kind of shares or securities, or if cash,
property or shares or securities are distributed in respect of such outstanding
securities constituting Restricted Shares, in either case as a result of a
reorganization, merger, consolidation, recapitalization, restructuring,
reclassification, dividend or other distribution, stock split, reverse stock
split, spin-off or the like, or if substantially all of the property and assets
of the Company are sold, then, unless the terms of such transaction shall
provide otherwise, the Committee shall make appropriate and proportionate
adjustments in the number and type of shares or other securities or cash or
other property that may constitute the Restricted Shares. Any amounts paid in
respect of Restricted Shares shall be treated as additional Restricted Shares
and shall be subject to the same restrictions and other terms and conditions
that apply to the Restricted Shares with respect to which such securities or
assets are paid.

 

1



--------------------------------------------------------------------------------

Section 5. Withholding Taxes

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act withholdings, or other amounts are required
by applicable law or governmental regulation to be withheld from Employee’s
salary, wages, or other remuneration in connection with the grant or vesting of
Restricted Shares, the Company may withhold from Employee’s wages, if any, or
other remuneration, or may require Employee to advance in cash to the Company,
or to any affiliate of the Company which employs or employed Employee, the
amount of such withholdings, unless a different withholding arrangement,
including share withholding or the use of previously owned shares of the
Company’s common stock (which the Committee may require to have been held for at
least six (6) months), is authorized by the Committee in its discretion (and
permitted by law). If the fair market value of any shares of the Company’s
common stock withheld is less than the amount of payroll withholdings required,
the Employee may be required to advance the difference in cash to the Company or
the affiliate employer. The Committee may condition any transfer of any shares
of the Company’s common stock and the lifting of any restrictions on any
Restricted Shares on the satisfaction by Employee of the foregoing withholding
obligations.

Section 6. Other Restricted Stock Award Terms

The (i) number of Restricted Shares, (ii) Date of Grant of the Restricted
Shares, (iii) original vesting schedule for the Restricted Shares, and (iv) any
other performance criteria or other conditions to vesting are as set forth in
the Notice.

Section 7. Non-Transferability

As to all Restricted Shares whose restrictions shall not yet have lapsed, such
shares shall not be assignable or transferable except (i) by will or by the laws
of descent and distribution, or (ii) subject to the final sentence of this
Section 8, upon dissolution of marriage pursuant to a property settlement or
domestic relations order, or (iii) as permitted on a case-by-case basis in the
discretion of, and subject to such conditions as may be imposed by, the
Committee to permit transfers to immediate family members, family trusts or
family foundations of the Employee under circumstances that would not adversely
affect the interests of the Company. Until such time as, and except to the
extent that, these restrictions lapse pursuant to this Agreement, the Restricted
Shares shall be evidenced by a certificate bearing a legend indicating that
restrictions on transfer exist under this Agreement.

Section 8. Compliance with Securities Laws

The obligation of the Company to sell, issue or deliver shares of its common
stock under the Plan is subject to all applicable federal, state and foreign
laws, rules and regulations and to such approvals by any governmental or
regulatory agency as may be required.

The Company shall not be required to register in a Employee’s name or deliver
any shares of its common stock prior to the completion of any registration or
qualification of such shares under any federal, state or foreign law or any
ruling or regulation of any government body which the Committee shall, in its
sole discretion, determine to be necessary or advisable. The Plan constitutes an
unfunded arrangement for key employees. Unless the shares of the Company’s
common stock constituting the Restricted Shares have been registered under the
Securities Act of 1933, as amended, or the Company has determined that such
registration is unnecessary, the Employee may be required by the Company to give
a representation in writing that the Employee will retain such shares of Company
common stock for his or her own account for investment and not with a view to,
or for sale in connection with, the distribution of any part thereof, and the
Company may issue stop transfer instructions to its transfer agent. Furthermore,
the Company may stamp any certificates representing Restricted Shares with,
among other things, a legend to the effect that such shares have not been
registered under the Securities Act of 1933 and that the Common Stock may not be
sold or transferred until so registered, or until an opinion of counsel
satisfactory to the Company is received to the effect that such registration is
not necessary. In the event the Restricted Shares issued under the Agreement are
registered under the Securities Act of 1933, as amended, then such investment
representations and legend restrictions pursuant to federal securities law shall
be inapplicable with respect to the Restricted Shares.

 

2



--------------------------------------------------------------------------------

Section 9. No Right to Company Employment

Nothing in the Plan or as a result of the grant of Restricted Shares shall
confer on the Employee any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate the Employee’s
employment at any time.

Section 10. Rights as a Stockholder

Subject to the provisions of the Plan, the Notice and this Agreement, Employee
shall have all of the powers, preferences, and rights of a holder of Common
Stock with respect to the shares of Common Stock comprising the Restricted
Shares. In order to facilitate the safekeeping of the Restricted Shares,
Employee and Company hereby appoint Mellon Investor Services LLC, or their
designate, as custodian of the Restricted Shares pending the lapse of
restrictions thereon at the time or on the conditions as set forth in the
Notice.

Section 11. Venue

Each of the parties hereto consents to the jurisdiction of any state or federal
court located within the County of Orange, State of California, and irrevocably
agrees that all actions or proceedings relating to this Agreement shall be
litigated in such courts, and each of the parties waives any objection which it
may have based on personal jurisdiction, improper venue or forum non conveniens
to the conduct of any such action or proceeding in any such court.

Section 12. Governing Law

This Agreement shall be subject to, and governed by, the laws of the State of
Delaware irrespective of the fact that one or more of the parties now is, or may
become, a resident of a different state.

Section 13. Entire; Binding and Severable Agreement

The Notice, including the Agreement, and the Plan set forth the entire
understanding between the parties as to the subject matter hereof and supersedes
all prior oral or written and contemporaneous oral discussion, agreement and
understandings of any kind or nature. This Agreement shall inure to the benefit
of and be binding on the parties hereto and their respective heirs, executors,
administrators, successors and assigns. In the event any parts of this Agreement
are found to be void, the remaining provisions of this Agreement shall
nevertheless be binding with the same effect as though the void parts were
deleted.

Section 14. The Plan

The Restricted Shares are subject to, and the Company and Employee agree to be
bound by, all of the terms and conditions of the Plan, as the same shall be
amended from time to time in accordance with the terms thereof. A copy of the
Plan and other documents referred to herein are available for inspection by the
Employee during business hours at the principal office of the Company.

Section 15. Certain Definitions

“Committee” shall mean the Company’s Compensation Committee or any other
committee appointed by the Board to administer the Plan or the Board itself to
the extent it administers the Plan itself.

“Date of Grant” shall mean the date specified in the Notice.

“Restricted Stock Award” shall mean the Award of Restricted Shares to the
Employee under this Agreement in the amount specified in the Notice.

All capitalized terms used herein shall have the meanings given to them in the
Plan.

 

3